9 N.Y.3d 954 (2007)
DAVID CHARLES JONES, JR., Appellant,
v.
JESSICA A. BILL et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 25, 2007.
Decided October 23, 2007.
*955 Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the dismissal of plaintiff's amended complaint against DCFS Trust granted; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.